Citation Nr: 0215831	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The claims file reflects that the veteran did not appear for 
a scheduled hearing before a hearing officer at the RO.  He 
has not requested a postponement or rescheduling of the 
hearing.  As such, the veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2002).


FINDING OF FACT

The veteran's disabilities have not rendered him unable to 
independently perform daily functions of self-care or to 
protect himself from the hazards and dangers incident to his 
daily environment; the veteran is not housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or based on being 
housebound have not been met.  38 U.S.C.A. §§ 1114(1)(s), 
1502, 1521, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to the claim on 
appeal, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant VA and private medical records, and the veteran has 
been notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

Increased pension is payable to a veteran by reason of need 
for aid and attendance or being housebound.  38 C.F.R. § 
3.351(a)(1).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  An individual will be 
considered in need of regular aid and attendance if he: (1) 
Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R.  § 
3.352(a). 38 C.F.R. § 3.351(b)(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a).

In a May 2002 statement (the most recent evidence of record), 
the veteran commented, in pertinent part, as follows:

I'm finally, after a brief 2 month stint 
of outpatient care and OPT, able to dwell 
better in my home [and] not subhumanly 
without help.  I'm still on O2 and will 
be for sometime more, but I am mobile to 
walking around inside [and] can bathe by 
sitting [and] cook [and] clean.  I've 
been able to do now since 3-02.

There is no competent medical evidence of record indicating 
that the veteran currently is blind or so nearly blind as to 
meet the criteria set forth in 38 C.F.R. 38 C.F.R. 
§ 3.352(a).  Neither is he currently a patient in a nursing 
home because of mental or physical incapacity.  A review of 
all of the evidence, including the veteran's statement 
received in May 2002, indicates that the veteran does not 
require aid and attendance as a result of inability to dress 
or undress himself or keep himself ordinarily clean and 
presentable.  Further, it is not demonstrated that he is 
unable to feed himself through loss of coordination or 
weakness nor is he unable to attend to the wants of nature.  
Nor does any of this evidence indicate that the veteran is 
bedridden.  There is also no indication that he requires the 
regular assistance of another person to protect himself from 
the hazards of everyday living.  

On the basis of the above analysis, a preponderance of the 
evidence is against a finding that the veteran is helpless or 
so nearly helpless as to require the regular aid and 
attendance of another person.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (Rating Schedule) (not including ratings 
based upon unemployability under § 4.17 of this chapter): (1) 
Has additional disability or disabilities independently 
ratable as 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met with the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

The veteran has no service-connected disability.  For pension 
purposes, the RO has evaluated the veteran's COPD as 100 
percent disabling and his back condition as 10 percent 
disabling.

The veteran in this case does not meet the criteria for being 
housebound since he does not have a single permanent 
disability rated 100 percent disabling under the Rating 
Schedule and since he is not substantially confined to his or 
her dwelling or immediate premises.  In fact, recent 
correspondence from the veteran indicates that he desired to 
purchase a replacement automobile that he could use to 
personally drive to his medical appointments.  As such, a 
preponderance of the evidence is against a finding that the 
veteran is permanently housebound.  38 U.S.C.A. § 1502; 38 
C.F.R. § 3.351.

The Board here notes that it is obvious that the veteran 
currently suffers from immense disability (as evinced by the 
voluminous medical records, including emergency admissions).  
Some limitation of an ability to function and carry out the 
normal activities of daily living has been shown.  Although 
sympathetic to the veteran's contentions, the Board must 
point out that it is required to apply the law and 
regulations as set forth in the United States Code and the 
Code of Federal Regulations when reviewing claims.  
Regrettably, and even when affording the veteran the benefit 
of the doubt in this case (38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)), the benefit sought on 
appeal can not be granted at this time.

ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

